Citation Nr: 0121804	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-12 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for residuals of shell fragment wound of the right 
upper extremity, currently evaluated as 10 percent disabling 
to include assignment of an earlier effective date. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel
INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which found clear and unmistakable error in a 
September 1968 rating decision that failed to establish 
service connection for residuals of a shell fragment wound of 
the right upper extremity and, thereafter, which established 
a 10 percent evaluation from May 8, 1998. 

At his hearing before the undersigned sitting as a Travel 
Member of the Board, the veteran's representative advanced a 
claim of clear and unmistakable error (CUE) for residual 
scars of the left shoulder as relates to a September 1968 
rating determination.  Because that issue is not before the 
Board on this appeal, it is hereby referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  During service in Vietnam, the veteran was injured due to 
the explosion of an enemy grenade and sustained multiple 
fractures and fragment wounds of the upper and lower 
extremities.  

3.  Pursuant to a June 1968 rating, a total rating for 
convalescence was awarded and remained in effect until August 
5, 1968.  

4.  Residuals of a shell fragment wound of the right upper 
extremity, a scar, were not accounted for in a September 1968 
rating, upon expiration of the period of convalescence on 
August 6, 1968. 

5.  Pursuant to an August 1998 rating, service connection was 
established for a shell fragment wound scar of the right 
upper extremity, effective from August 6, 1968, due to CUE in 
the September 1968 rating.

6.  A 10 percent disability evaluation for a tender and 
painful scar was awarded effective from May 8, 1998.

7.  The scar on the right upper extremity is reflected by 
clinical observations of mild pain, hyperpigmentation and 
with decreased sensation around the scar itself, just medial 
to the biceps, and the manifestations have remained 
consistent since August 1968.  


CONCLUSION OF LAW

The criteria for an effective date of August 6, 1968, for a 
10 percent disability evaluation, but no more, for a scar of 
the right upper extremity have been met.  38 U.S.C.A. §§ 
1155, 5107, 5110 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.400, 4.118, Diagnostic Codes 7803-7805 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his service-connected 
residuals of a shell fragment wound of the right upper 
extremity, presently rated as 10 percent disabling.  As the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability will be considered 
during the entire period from the grant of service connection 
to the present time.  See Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with a VA examination as recent 
as July 1998.  There is no indication in the record that 
there are any pertinent outstanding treatment records.  As 
such, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal, and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  

While in service in Vietnam, the veteran was injured due to 
the explosion of an enemy grenade, and he sustained multiple 
fractures and fragment wounds of the upper and lower 
extremities.  Pursuant to a June 1968 rating, a total rating 
for convalescence was awarded and remained in effect until 
August 5, 1968.  Upon expiration of the period of 
convalescence, various disabilities were identified as 
service connected in a September 1968 rating and assigned 
disability evaluations, including, notably, the residuals of 
a compound fracture of the right radius.  However, a shell 
fragment wound of the right upper extremity, particularly a 
scar, was not accounted for at that time. 

Pursuant to an August 1998 rating, service connection was 
established for a shell fragment wound scar of the right 
upper extremity, effective from August 6, 1968, and a 
noncompensable evaluation was assigned.  That rating 
determination ascertained that there was clear and 
unmistakable error (CUE) in the September 1968 rating 
decision, which failed to establish service connection for 
residuals of a shell fragment wound of the right upper 
extremity.  Thereafter, pursuant to a December 1999 hearings 
officer decision, the record was interpreted to reflect the 
absence of any clinically identified functional impairment 
and/or symptomatology associated with the wound to the upper 
extremity since August 1968.  A 10 percent evaluation was 
nevertheless assigned, effective from May 8, 1998 because 
medical examinations provided at that time suggested the 
possibility of cognizable pathology.  The latter date 
corresponded to when the claim was most recently filed.

The veteran asserts that the disability has continued at the 
same level of severity since 1968 and he argues that since a 
compensable evaluation is now considered appropriate, it 
should extend to the date that service connection was 
recently awarded, namely August 6, 1968. 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exascerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

In adjudicating such rating claims, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a),(i); 38 C.F.R. § 3.400, (h)(2), 
(q),(r).  Nonetheless, an earlier effective date might be 
available if clear and unmistakable error is determined under 
the provisions of 38 C.F.R. § 3.105.  Link v. West, 12 Vet. 
App. 39 (1998).  In that case, the effective date is the date 
from which benefits would have been payable if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k).

A review of the service medical records reveals, in pertinent 
part, early reference to open wounds of the right forearm and 
arm.  A November 1967 clinical report describes wounds, 
multiple, penetrating, fragment shoulder, left; forearm and 
arm, right among other wounds.  In August 1968, a VA 
examination described the scar on the right upper arm as on 
the medial surface and approximately 4 1/2 inches in length.  
Clinical records for the period from that date to the present 
do not reflect significant complaints or treatment relating 
to the right upper extremity.  Moreover, the veteran asserts 
that his symptomatology has remained stable at its current 
level.  

The veteran was afforded VA examinations in June and July 
1998.  The scar located on the right upper extremity was 
described as hyperpigmented and with decreased sensation 
around the scar itself, just medial to the biceps.  In July 
1998, the veteran described his complaints pertaining to the 
right upper extremity as minimal; he stated "that he has a 
scar on the posterior aspect of his right upper arm due to a 
blast from the land mine but no other pain in the right upper 
extremity".  On clinical examination, the scar was described 
by the examiner as well healed and non tender to palpation.  
The relevant impression was right upper arm blast injury, 
possible scar tissue impinging on brachial plexus in that 
area.  

For scars not located on the head, face, or neck, a 10 
percent rating is provided for a superficial poorly nourished 
scar with repeated ulceration, 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2000), or for a superficial, tender and painful 
scar on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2000).  Otherwise, a scar will be rated 
based on the limitation of function of the part affected. 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2000).

Where, as here, despite that the veteran has expressed 
complaints of pain at the scar, clinical evidence 
consistently demonstrates, at most, what could be 
characterized as mild pain that is well controlled with 
medication.  In support of this conclusion, the Board 
observes that a September 1999 private examiner's note 
reported that the veteran did not have complaints pertaining 
to the right arm because he was taking pain medication for 
other conditions.  That note lends support to the conclusion 
as to pain at the site of the disability as well as such pain 
being well controlled with medication.

Considering that the most recent VA examination also supports 
the presence of some pain in the area of the scar on the 
right upper extremity, the Board considers that the RO was 
correct in assigning a minimally compensable disability 
evaluation for the wound pursuant to Diagnostic Code 7804.  
However, the Board also considers the veteran's statements 
and testimony truthful and probative of his continuing 
symptomatology from 1968.  Accordingly, affording every 
benefit of the doubt, the same evaluation should be awarded 
retroactive to August 6, 1968.  

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
instance, the veteran's representative has advanced that the 
veteran's subject disability could be evaluated pursuant to 
38 C.F.R. 4.73, Diagnostic Codes 5305, 5306 for injuries to 
muscle groups of the upper arm.  However, there is no 
indication of any actual muscle pathology such that 
evaluation under those diagnostic codes would not be more 
advantageous.

There is no competent evidence of record which indicates that 
the veteran's scar on the right upper extremity has caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to a 10 percent disability rating, but no more, 
for a scar on the right upper extremity, retroactive to 
August 6, 1968, is granted, subject to the regulations 
governing the payment of monetary awards.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

